DETAILED ACTION

This action is in response to the Application filed on 07/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/06/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pub. No. 2022/0149737; (hereinafter Yang).

Regarding claim 8, Yang [e.g. Fig. 1] discloses a buck converter configured to receive a DC input voltage [e.g. VIN] and provide a DC output voltage [e.g. VOUT], the buck converter comprising: an inductor [e.g. 104] having a first terminal [e.g. left terminal] and a second terminal [e.g. right terminal]; a first controlled switch [e.g. 102] and a second controlled switch [e.g. 103], each having a respective control terminal [e.g. gate], a first terminal and a second terminal, wherein the second terminal of the first controlled switch [e.g. lower terminal]  and the first terminal of the second controlled switch [e.g. upper terminal] are coupled to the first terminal of the inductor [e.g. at SW1], the first terminal of the first controlled switch [e.g. upper terminal] is coupled to the DC voltage input, and the second terminal of the second control switch is coupled to a common terminal [e.g. ground]; a rectifier device [e.g. 105] having a second terminal [e.g. lower terminal] coupled to the second terminal of the inductor [e.g. at SW2], and a first terminal [e.g. right terminal] configured to provide the DC output voltage; a current sense amplifier [e.g. 113; paragraph 031 recites “The current sensing amplifier 113 is employed to provide a suitable current sensing gain”] configured to output a current sense signal over a present switching cycle based on an inductor current through the inductor [e.g. CS]; a voltage error amplifier [e.g. 118] configured to output an error voltage [e.g. VCTRL] based on a difference between a reference voltage [e.g. VREF] and a representation of the DC output voltage [e.g. FB]; and a pulse width modulation (PWM) controller comprising: an iterative average current control circuit [e.g. 114, 135, 130, 111] configured to receive [e.g. 114] the current sense signal over the present switching cycle and the error voltage, and to generate a pulse width modulation (PWM) signal [e.g. PWMBUCK] based on the current sense signal for the present switching cycle and a current sense signal over a previous switching cycle that precedes the present switching cycle [e.g. see PWMBUCK in Fig. 3; where the signal is generated before t1, at t1, at t2…]; wherein the buck converter further comprises a logic drivers control block [e.g. 110] configured to receive the PWM signal, and output control signals [e.g. Q1, Q2] configured to drive the first and second controlled switches, via their respective control terminals, based on the PWM signal.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
Claims 1 – 7, 13 – 20 are allowed.
Claims 9 – 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a pulse width modulation (PWM) controller comprising: an error voltage modifier circuit configured to receive the error voltage and a mode signal, and selectively output the error voltage, or a modified error voltage corresponding to a product of the error voltage and a modifying coefficient, based on the mode signal; and an iterative average current control circuit configured to receive the current sense signal and the output from the error voltage modifier circuit, and to generate a pulse width modulation (PWM) signal based on the current sense signal over the present switching cycle and the current sense signal over a previous switching cycle that precedes the present switching cycle, and a logic drivers control block configured to receive the PWM signal, output the mode signal based on the DC input voltage and the DC output voltage, and output control signals configured to drive the first, second, and third controlled switches, via their respective control terminals, based on the PWM signal.”.
The primary reason for the indication of the allowability of claim 9 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the PWM controller is configured for a constant switching frequency mode and further comprises: a current sense signal ripple slope calculator circuit configured to output signals corresponding to an upslope and downslope, respectively, of the current sense signal over the previous switching cycle; an average current sense signal ripple calculator circuit configured to receive the output signals of the current sense signal ripple slope calculator circuit and output a signal representing an average change in the current sense signal over the previous switching cycle; a control signal calculator circuit configured to output a signal representing a peak current sense signal over the present switching cycle based on the error voltage and the output signal of the average current sense signal ripple calculator circuit; a comparator having a non-inverting input configured to receive the current sense signal and an inverting input configured to receive the output of the control signal calculator circuit; and a flip-flop circuit having a non-inverting output configured to generate the PWM signal, a first input configured to receive a clock signal and set the PWM signal to a first state, and a second input configured to receive the output of the comparator and set the PWM signal to a second state”.
The primary reason for the indication of the allowability of claim 10 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising a current sense signal ripple upslope calculator circuit configured to output a signal corresponding to an upslope of the current sense signal; wherein the PWM controller is configured for a constant on-time mode and comprises: a control signal calculator circuit configured to subtract half the output of the current sense signal ripple upslope calculator circuit from the error voltage, and output the resulting difference; a comparator having an inverting input configured to receive the current sense signal and a non-inverting input configured to receive the output of the control signal calculator circuit; and a flip-flop circuit having a non-inverting output configured to generate the PWM signal, a first input configured to receive the output of the comparator and set the non-inverting output to a first state, and a second input configured to receive the output of a one-shot circuit configured generate an output pulse and set the non-inverting output to a second state; wherein the one-shot circuit includes a triggering input configured to receive the output of the non-inverting output of the flip-flop circuit.”
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “comprising a current sense signal ripple down-slope calculator circuit configured to output a signal corresponding to a downslope of the current sense signal; wherein the PWM controller is configured for a constant off time mode and comprises: a control signal calculator circuit configured to add half the output of the ripple down-slope calculator circuit and the error voltage, and output the resulting sum; a comparator having a non-inverting input configured to receive the current sense signal, an inverting input configured to receive the output of the control signal calculator circuit, and an output configured to output a signal based on a comparison of the non-inverting and inverting inputs; a one-shot circuit configured to generate an output pulse; a flip-flop circuit having a non-inverting output configured to generate the PWM signal, an inverting output configured to generate an inverted signal of the non-inverting output, a first input configured to receive an output voltage of the one-shot circuit and set the non-inverting output to a first signal state, and a second input configured to receive the output of the comparator and set the non-inverting output to a second signal state; wherein the one-shot circuit includes a triggering input configured to receive the output of the inverting output of the flip-flop circuit.”
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the PWM controller is configured for a constant ripple mode and further comprises: a subtractor circuit having a non-inverting input configured to receive the current sense signal and an inverting input configured to receive the error voltage during a first time interval, whereas during a second time interval the non-inverting input is configured to receive the error voltage and the inverting input is configured to receive the current sense signal; a comparator having a non-inverting input configured to receive a reference voltage, an inverting input configured to receive an output of the subtractor circuit, and an output configured to output a signal based on a comparison of the non-inverting and inverting inputs of the comparator; and a toggle flip-flop circuit having a non-inverting output configured to generate the PWM signal, and a dynamic input configured to receive the output of the comparator”.
The primary reason for the indication of the allowability of claim 13 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a pulse width modulation (PWM) controller comprising: an error voltage modifier circuit configured to receive the error voltage, and output a modified error voltage corresponding to a product of the error voltage and a modifying coefficient; and an iterative average current control circuit configured to receive the current sense signal and the modified error voltage, and to generate a pulse width modulation (PWM) signal based on the current sense signal over the present switching cycle and a current sense signal over a previous switching cycle that precedes the present switching cycle; a logic drivers control block configured to receive the PWM signal, output the mode signal based on the DC input voltage and the DC output voltage, and output one or more control signals configured to drive the controlled switch, via its control terminal, based on the PWM signal”.
The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “selectively outputting the error voltage or a modified error voltage, the modified error voltage corresponding to a product of the error voltage and a modifying coefficient, based on an operating mode of the converter, and representing a target average inductor current; and generating the PWM signal based on a difference between said voltage representing the target average inductor current and said voltage representing the average inductor current over the present switching cycle.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838